 

Exhibit 10.6

 

NKARTA, INC.

DIRECTOR COMPENSATION POLICY

(As Amended September 17, 2020)

Directors of Nkarta, Inc., a Delaware corporation (the “Company”), who are not
employed by the Company or one of its subsidiaries (“Non-Employee Directors”)
are entitled to the compensation set forth below for their service as a member
of the Board of Directors (the “Board”) of the Company.  This policy is
effective as of the date of the initial public offering of the Company’s common
stock (the “Effective Date”).  The Board (or any committee of the Board within
the authority delegated to it) has the right to amend this policy from time to
time.

Cash Compensation

 

Annual Retainer

$35,000

Additional Board Chair/Lead Independent Director Retainer

$30,000

Additional Committee Chair Retainers:

 

Audit Committee Chair

$15,000

Compensation Committee Chair

$10,000

Nominating and Governance Committee Chair

$8,000

Additional Committee Retainers:

 

Audit Committee

$7,500

Compensation Committee

$5,000

Nominating and Governance Committee  

$4,000

 

The retainers set forth above are expressed as annualized amounts.  These
retainers will be paid on a quarterly basis, in arrears after the end of each
fiscal quarter, to the Non-Employee Directors serving on the Board (or in the
applicable position, in the case of the Additional Board Chair/Lead Independent
Director Retainer or an Additional Committee or Committee Chair Retainer) during
such fiscal quarter.  Retainers for the fiscal quarter in which the Effective
Date occurs will be paid on a pro-rated basis.  If an individual serves as a
Non-Employee Director, Chair of the Board or lead independent director, or Chair
or member of a Board committee, as the case may be, for only a portion of a
fiscal quarter, the Non-Employee Director will be paid a pro-rata portion of the
applicable retainer for such quarter based on the time the individual served in
the applicable position.

 

Equity Compensation

Annual Equity Awards for Continuing Board Members

Commencing in 2021, on the date of each annual meeting of the Company’s
stockholders at which one or more directors are to be elected to the Board, each
Non-Employee Director continuing in office after that date will be granted an
award of Company stock options (“Options”) having a grant date fair value equal
to approximately $135,000 (the “Grant Date Value”).  Each such award of Options
will be scheduled to vest on the first to occur of (i) the first anniversary of
the date of grant of the award, or (ii) on the day immediately preceding the
first Annual Meeting to occur after the date of grant of the award.

Initial Equity Awards

Each new Non-Employee Director appointed or elected to the Board after the
Effective Date will (unless otherwise provided by the Board) be granted, on the
date that the new Non-Employee Director first becomes

- 1 -

 

--------------------------------------------------------------------------------

 

a member of the Board, an award of Options having a grant date fair value equal
to approximately two times the Grant Date Value.  Each such award of Options
will be scheduled to vest as to one-third of the Options subject to the award on
each of the first, second and third anniversaries of the date of grant of the
award.

If a Non-Employee Director is first elected to the Board at an Annual Meeting,
the Non-Employee Director will be entitled to an initial equity award pursuant
to the immediately preceding paragraph but will not (unless otherwise provided
by the Board) be eligible for an annual equity award in connection with that
Annual Meeting.  Unless otherwise provided by the Board, an employee or former
employee of the Company or one of its subsidiaries who ceases or has ceased to
be so employed and becomes a Non-Employee Director will not be eligible for an
initial equity award grant pursuant to the immediately preceding paragraph, but
will be eligible for cash compensation and annual equity awards on the same
basis as other Non-Employee Directors.

Provisions Applicable to All Non-Employee Director Equity Awards

Each Option granted to a Non-Employee Director will be granted under and subject
to the terms and conditions of the Company’s 2020 Performance Incentive Plan or
any successor equity compensation plan approved by the Company’s stockholders
and in effect at the time of grant.  

Unless otherwise provided by the Board in connection with a particular award,
each award of Options granted to a Non-Employee Director will have a maximum
term of 10 years, will vest (to the extent then outstanding and otherwise
unvested) should a change in control of the Company occur (as defined in the
applicable award agreement), and will be evidenced by and subject to the terms
and conditions of the Company’s standard form of stock option award agreement
for Non-Employee Director stock option grants as in effect on the date of grant
of the award.  The per share exercise price of each Option granted to a
Non-Employee Director will equal the closing price of a share of Company common
stock on the date of grant of the award (or, if such date of grant is not a
trading day, the closing price of a share of Company common stock on the last
trading day immediately preceding the date of grant of the Award), with such
exercise price and the number of shares subject to the award subject to
adjustment for stock splits and similar events as provided in the applicable
stock option award agreement.

The Board (or any committee of the Board within the authority delegated to it)
may approve other grants of equity-based awards to Non-Employee Directors from
time to time, on such terms as the Board (or committee) may determine and
subject to the applicable provisions of the Company’s equity compensation plan
then in effect.

Expense Reimbursement.  All Non-Employee Directors will be entitled to
reimbursement from the Company for their reasonable travel (including airfare
and ground transportation), lodging and meal expenses incident to meetings of
the Board or committees thereof or in connection with other Board-related
business.  The Company will make reimbursement to a non-employee director within
a reasonable amount of time following submission by the non-employee director of
reasonable written substantiation for the expenses.

 

- 2 -

 